REASONS FOR ALLOWANCE
Claims 1, 3-7, 9-18, 20-24, and 26-28 are pending. Claims 2, 8, 19, 25 and 29-62 were previously cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 was filed after the mailing date of the Notice of Allowance on 12/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the examiner has not considered NPL #3 on the IDS (WO 2011/014333). According to paragraph [0001] of the reference, the disclosure pertains to accurate measurement and imaging of the resistivity of an earth formation using a logging tool in a borehole. Without further investigation, the examiner deems this reference to be irrelevant to patentability determination of the pending claims.

Allowable Subject Matter
Claims 1, 3-7, 9-18, 20-24, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1 and 3-6, the cited prior art, either alone or in combination, fails to teach the claimed features of:
performing open loop power control based on the measured CSI-RS from the at least one of the transmission points, the open loop power control being based on the strongest of the measured CSI-RSs.
As per claims 7 and 9-12, the cited prior art, either alone or in combination, fails to teach the claimed features of:
means for performing open loop power control based on the measured CSI-RS from the at least one of the transmission points, the means for performing the open loop power control being based on the strongest of the measured CSI-RSs.
As per claim 13, the cited prior art, either alone or in combination, fails to teach the claimed features of:
perform open loop power control based on the measured CSI-RS from the at least one of the transmission points, the open loop power control being based on the strongest of the measured CSI-RSs.
As per claim 14, the cited prior art, either alone or in combination, fails to teach the claimed features of:
performing open loop power control based on the measured CSI-RS from the at least one of the transmission points, the open loop power control being based on the strongest of the measured CSI-RSs.
As per claims 15-18 and 20, the cited prior art, either alone or in combination, fails to teach the claimed features of:
determining one or more parameters for use by a user equipment (UE) in open loop (OL) power control...wherein the one or more parameters are determined to take into account at least one of uplink (UL) macro diversity gain or joint processing gain.
As per claims 21-24 and 26, the cited prior art, either alone or in combination, fails to teach the claimed features of:
means for determining one or more parameters for use by a user equipment (UE) in open loop (OL) power control...wherein the one or more parameters are determined to take into account at least one of uplink (UL) macro diversity gain or joint processing gain
As per claim 27, the cited prior art, either alone or in combination, fails to teach the claimed features of:
determine one or more parameters for use by a user equipment (UE) in open loop (OL) power control...wherein the one or more parameters are determined to take into account at least one of uplink (UL) macro diversity gain or joint processing gain.
As per claim 28, the cited prior art, either alone or in combination, fails to teach the claimed features of:
determining one or more parameters for use by a user equipment (UE) in open loop (OL) power control...wherein the one or more parameters are determined to take into account at least one of uplink (UL) macro diversity gain or joint processing gain.
The examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 3/15/2020
/PAUL H MASUR/Primary Examiner, Art Unit 2464